Citation Nr: 0704557	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  05-18 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral metatarsal exotosis with partial right hallux.

2.  Entitlement to a compensable disability rating for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968 and from June 1973 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in North Little Rock, Arkansas, which, inter alia, 
continued noncompensable disability ratings for the veteran's 
bilateral metatarsal exotosis with partial right hallux and 
his bilateral pes planus.
 
In February 2006, the veteran testified before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the transcript has been associated with 
the record.


FINDINGS OF FACT

1.  The veteran's bilateral metatarsal exotosis with partial 
right hallux is not manifested by hallux valgus equivalent to 
amputation of the great toe, and neither great toe has been 
operated on with resection of the metatarsal head.

2.  The veteran's bilateral pes planus is manifested by 
bilateral pain on manipulation and use of feet.





CONCLUSION OF LAW

1.  The criteria for a compensable disability rating for 
bilateral metatarsal exotosis with partial right hallux have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, 
Diagnostic Codes 5015, 5280 (2006).

2.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a 10 percent evaluation for bilateral pes 
planus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.71a, Diagnostic Code 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, December 2003 and March 2005 letters satisfied 
the four elements delineated in Pelegrini, supra.  	 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Since a 
higher rating is being denied for the veteran's bilateral 
metatarsal exotosis with partial right hallux, there can be 
no possibility of any prejudice to the claimant under the 
holding in Dingess, supra, in deciding this issue.  
In terms of his increased rating claim for bilateral pes 
planus, since the veteran retains the right to appeal any 
disability rating or effective date assigned by the RO, the 
Board finds there is no prejudice to the claimant under the 
holding in Dingess, supra, to proceed with this issue.

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, his Travel Board hearing transcript and lay 
statements have been associated with the record.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Increased rating - bilateral metatarsal exotosis with partial 
right hallux

At the time of his Travel Board hearing, the veteran 
contended that a compensable disability rating should be 
assigned for his bilateral metatarsal exotosis with partial 
right hallux to reflect more accurately the severity of his 
symptomatology.

The veteran's great toe disability is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5015 for new growths of 
bones which are benign, based on the fact that the veteran 
had surgery in 1985 to remove benign bone growths from both 
of his feet.  Benign bone growths are to be rated based on 
limitation of motion as degenerative arthritis.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5015 and Note following 
Diagnostic Code 5013 through 5024.  

Disabilities may be rated by analogy to a closely related 
disease where the functions affected and the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§§ 4.20, 4.27 (2006).  Even though the veteran does not have 
a diagnosis of hallux valgus, the RO considered rating the 
veteran's bilateral great toe disability under Diagnostic 
Code 5280, Hallux Valgus, unilateral.  Under this Diagnostic 
Code, a 10 percent disability rating is warranted for severe 
hallux valgus, if the disability is equivalent to the 
amputation of the great toe, or if the toe has been operated 
on with a resection of the metatarsal head.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 (2006).  

A January 2004 VA examination report reflects a range of 
motion for the veteran's feet that was well within normal 
limits and that there were no skin abnormalities.  The 
examiner observed mild healed valgus bilaterally and normal 
development structure and bone density.  Based on the medical 
evidence of record, the veteran's symptoms do not meet the 
standards for a compensable disability rating for his 
bilateral metatarsal exotosis with partial right hallux under 
Diagnostic Code 5280.  The veteran's current symptomatology 
is not equivalent or analogous to the amputation of his great 
toe, and he has not had surgery to remove a section of the 
metatarsal head of either foot.

The Board has considered other diagnostic codes for rating 
disabilities of the foot, but they are not applicable here as 
the clinical findings do not reflect that the veteran has a 
diagnosis of, or symptomatology that would be equivalent or 
analogous to, a weak foot, pes cavus, Morton's disease, 
hallux rigidus, hammer toes, malunion or nonunion of the 
metatarsal bones or a foot injury to warrant a rating under 
38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5281, 
5282, 5283 or 5284 (2006).

There is no evidence of record that the veteran's service-
connected bilateral metatarsal exotosis with partial right 
hallux causes marked interference with employment, or 
necessitates frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand 
this matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2006).  Thus, the preponderance of the 
evidence is against the assignment of a compensable 
disability rating for the veteran's bilateral metatarsal 
exotosis with partial right hallux.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Increased rating - bilateral pes planus

At the time of his Travel Board hearing, the veteran 
contended that a compensable disability rating should be 
assigned for his bilateral pes planus to reflect more 
accurately the severity of his symptomatology.

The veteran's pes planus is currently rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276, for acquired flatfoot.  To 
receive a 10 percent disability rating under this Diagnostic 
Code, there must be a showing of moderate acquired flatfoot 
with the weight bearing line over or medial to the great toe, 
inward bowing of the tendo achillis, or bilateral or 
unilateral pain on manipulation and use of feet.  For severe 
flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, 20 and 30 percent ratings (unilateral and 
bilateral, respectively) are assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2006).

In a January 2004 VA examination, the veteran reported 
bilateral pain in the arches of his feet.  VA treatment 
records show ongoing treatment for pain in his feet.  A March 
2004 VA medical records reflects the fact that he wore 
orthotics in his shoes to help support his feet and alleviate 
the pain.  In his Travel Board hearing, the veteran testified 
that he had severe pain in the arches of his feet while 
walking.  He stated that taking the weight off of his feet 
sometimes alleviates the pain, but that there are times when 
the pain is continuous.
 
Based on review of the evidence, the Board finds that the 
criteria for a 10 percent rating for the veteran's pes planus 
are more nearly approximated in this case.  38 C.F.R. § 4.7.  
The veteran's symptoms, taking into account his treatment 
history and his Travel Board testimony, warrant a 10 percent 
disability rating since the record reflects that the veteran 
has bilateral pain on manipulation and use of feet due to his 
service-connected pes planus.  

The evidence shows that symptoms for a 10 percent rating for 
pes planus have been demonstrated, but the preponderance of 
the evidence is against a finding that the criteria for the 
next higher rating of 20 percent have been met.  Moreover, 
there is not a state of equipoise of the positive evidence 
with the negative evidence to otherwise provide a basis for 
assigning a rating higher than 10 percent at this time.  38 
U.S.C.A. § 5107 (West 2002).

There is no evidence of record that the veteran's service-
connected pes planus causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006).  


ORDER

A compensable disability rating for bilateral metatarsal 
exotosis with partial right hallux is denied.   

A disability rating of 10 percent for pes planus is granted, 
subject to the laws and regulations governing the payment of 
VA monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


